— Judgment of the Supreme Court, New York County (Leland DeGrasse, J.), entered June 27, 1991, which denied petitioner’s application pursuant to CPLR article 78 for a judgment annulling respondents’ determination to terminate her employment as a probationary police officer and dismissed the petition, unanimously affirmed, without costs.
Petitioner was appointed as a probationary police officer in July 1989. A background check revealed an incident not mentioned in the employment application she submitted to respondent Police Department. Following examination, petitioner’s employment was terminated on the recommendation of respondents’ medical experts.
We agree with the IAS Court that this determination, based as it was on evaluations by Department experts, cannot be found to be a product of bad faith (see, Matter of Galas v Ward, 166 AD2d 275). We would add that petitioner’s omission of material facts from her employment ápplication provides an independent basis for termination of her probationary employment (see, Matter of Ostoyich v State of New York, 99 AD2d 839).
We have considered petitioner’s remaining contentions and consider them to be without merit. Concur — Sullivan, J. P., Carro, Rosenberger, Wallach and Rubin, JJ.